Dear Mr. Downs:
This office is in receipt of your opinion request concerning the following issue:
             May La. R.S. 17:493.1 be complied with if the vacant bus route is offered to the most senior tenured driver within the vacancy's election district rather than parish-wide?
Per your letter, it appears that the present policy of Rapides Parish School Board is the most senior tenured driver within the parish is offered the vacant route first. Subsequently, the drivers with less seniority are offered the route. Seemingly, if this practice is allowable under La. R.S. 17:493.1, Rapides Parish School Board would like to implement this same plan in each election district rather than parish-wide.
The text of La. R.S. 17:493.1 is the following:
Tenured bus operators; vacancies
      A. Whenever a school bus operator is needed to drive a new route or a route vacated by a previous operator, the school bus operator who is tenured and has acquired the greatest seniority shall be offered the opportunity to and may change from driving his route to the vacant route before another operator is selected. If the tenured bus operator with the greatest seniority chooses not to change to the vacant route, the route shall then be offered in order of seniority to a school bus operator who has acquired tenure. Only if no tenured operator chooses to change to the vacant route may the route be offered to a full-time probationary bus operator. If a tenured bus operator chooses to change routes, his then vacant route shall be filled using the process described in this Subsection.
      B. A substitute operator shall not be used to fill a route vacancy except as provided in R.S.  17:500(C)(2)(b) and (c).
      C. Only if a city or parish school board is required, in filling a vacant route pursuant to Subsection A of this Section, to bear an increase in unreimbursed costs for nonpassenger miles over those attributable to the previous operator who vacated the route, may a school system select an operator to fill the vacant route on a different basis.
La. R.S. 17:491 states school bus operators are employees of any city or parish school board. Subsection C of La. R.S. 17:493.1
specifically refers to city or parish school boards. Nothing in the language of Subsection A addresses individual election districts or individual school districts. Subsection A of La. R.S. 17:493.1 mandates that the most senior tenured school bus operator must be given the opportunity to take the vacant route. The absence of any distinction between parish or election district indicates that the legislature intended for the parish school boards to offer the vacant bus route to the most senior tenured driver in the board's employment. If the school board is parish-wide then the school board would offer the vacant route to the most senior driver in the parish regardless of election districts. Therefore, Rapides Parish School Board's present policy of replacing vacant routes is correct, and it follows the legislature's mandate.
Subsection C would allow Rapides Parish School Board to implement another policy if the board could prove that it had to bear an increase in unreimbursed costs for nonpassenger miles over those attributable to the previous operator.
Accordingly, Rapides Parish School Board's present policy of filling vacant bus routes is correct. It would be improper to offer the vacant route to the most senior tenured bus driver in the election district, rather than the most senior bus driver in the parish. Rapides Parish School Board could change its policy only if circumstances fit within the requirements of Subsection C of La. R.S. 17:493.1.
Should you have any further questions, please contact this office.
Very truly yours,
                               RICHARD P. IEYOUB Attorney General
                               BY: SHERRY L. TEW Assistant Attorney General
RPI/SLT:gbe